Citation Nr: 1515788	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart disorder, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied the previously denied bilateral hearing loss claim and denied the heart disorder claim, respectively.  The Veteran filed a Notice of Disagreement (NOD) in April 2011 on both of these issues.  The RO issued a Statement of the Case (SOC) in May 2013.  In June 2013, the Veteran filed his Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of these issues.

In his Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2014 letter, he was notified that his hearing had been scheduled for December 16, 2014.  In a subsequent December 2014 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1988 rating decision denied service connection for hearing loss.  The Veteran filed a NOD in March 1988.  A SOC was issued in May 1988.  The Veteran did not perfect his appeal, and the rating decision became final.

2.  An unappealed February 2008 RO administrative decision informed the Veteran that new and material evidence had not been submitted to reopen the claim for hearing loss, and no further action would be taken under new and material evidence was submitted.  The Veteran did not appeal, and this decision became final.   

3.  The evidence pertaining to the Veteran's bilateral hearing loss submitted subsequent to the February 2008 administrative decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's February 1988 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The RO's February 2008 administrative decision that denied the claim of new and material evidence for service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim. 

New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.

Although the RO determined in the January 2011 rating decision that new and material evidence had been submitted to reopen this claim, the RO's decision concerning this is not binding on the Board.  So, too, must the Board first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

In a February 1988 rating decision, the RO denied service connection for hearing loss.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran was advised that the service treatment records (STRs) did not show any hearing loss and there was no evidence of hearing loss within the first year following the Veteran's military discharge.  In response, the Veteran submitted a NOD in March 1988.  The RO then issued a SOC in May 1988.  In response, the Veteran did not submit a Substantive Appeal, and the February 1988 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a February 2008 RO administrative decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  The RO informed the Veteran that new and material evidence had not been submitted to reopen his claim, and thus the claim was being denied.  The Veteran was advised of his appellate rights in the letter.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In September 2010, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the February 2008 denial:  VA treatment records, a VA examination, and lay statements from the Veteran, his representative, and a fellow solider.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The evidence is also material.  The claim was previously denied because the Veteran's STRs were completely negative for any complaints or treatment related to his hearing loss.  Since that time, the Veteran and a fellow solider submitted lay statements dated in October 2010, which describe the Veteran's temporary loss of hearing for several days while he was stationed in Vietnam.  These statements are supported by the STRs, particularly a January 1967 treatment record that diagnosed the Veteran with high frequency hearing loss for four days.  The Veteran is also presumed to have been exposed to excessive noise in service from his service in Vietnam as an Armor Crewman.  All of this bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  

For these reasons, the Veteran's claim of entitlement to service connection bilateral hearing loss is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining service connection claims can be properly adjudicated.   

Initially, regarding the bilateral hearing loss claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The prior duty-to-assist notice letters dated in October 2010 and November 2010 only addressed right ear hearing loss, even though bilateral hearing loss is currently on appeal.  Thus, to date, the Veteran has not been informed of the requirements for service connection for his left ear, to include a notice letter concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Additionally, in a September 2010 statement, the Veteran reported recent treatment at the VA Medical Center (VAMC) in Murfreesboro, Tennessee, for the disorders currently on appeal.  With the exception of treatment records dated in April 2011 and May 2011 for an unrelated sleep disorder, the claims file does not contain any VA treatment records from this facility pertaining to the Veteran's bilateral hearing loss and heart disorder.  Attempts by the RO to obtain these records have not been made.  Accordingly, on remand, all pertinent VA treatment records from the VAMC in Murfreesboro, Tennessee, should be obtained and added to the claims file, and all recent VA treatment records from the other facilities updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a VA addendum medical opinion is necessary before the bilateral hearing loss claim can be decided on the merits.  The Veteran was afforded a VA audiological examination in December 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently has bilateral hearing loss.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active military service because his hearing was within normal limits when he entered and left the military service.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, the December 2010 VA examiner did not consider the Veteran's presumed in-service noise exposure from his service in Vietnam during the Vietnam War as an Armor Crewman, the January 1967 in-service documentation of high frequency hearing loss for four days while stationed in Vietnam, and the Veteran's and the fellow soldier's October 2010 statements describing the Veteran's temporary loss of hearing for a few days while stationed in Vietnam.  Therefore, the December 2010 VA examiner provided inadequate rationale for the negative nexus opinion for the bilateral hearing loss claim.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss.  The Board needs this opinion to fairly decide the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter pertaining to his bilateral hearing loss claim, to include information regarding establishing service connection.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all up-to-date VA outpatient treatment records (To include those from the VAMC in Murfreesboro, Tennessee).

Obtain all pertinent VA outpatient treatment records from the Tennessee Valley Healthcare System (HCS) Nashville Division, to include the Chattanooga, Tennessee, VA Community-Based Outpatient Clinic (CBOC), dated since July 2014.
Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, ask the original December 2010 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active military service, to include his presumed in-service noise exposure from his service in Vietnam during the Vietnam War as an Armor Crewman, the January 1967 in-service documentation of high frequency hearing loss for four days while stationed in Vietnam, and the Veteran's and the fellow soldier's October 2010 statements describing the Veteran's temporary loss of hearing for a few days while stationed in Vietnam.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, the Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


